89 S.W.3d 526 (2002)
STATE of Missouri, Respondent,
v.
Dedric L. RASH, Appellant.
No. ED 79178.
Missouri Court of Appeals, Eastern District, Division Five.
June 4, 2002.
Motion for Rehearing and/or Transfer Denied July 29, 2002.
Case Transferred November 26, 2002.
Case Retransferred November 26, 2002.
Original Opinion Reinstated December 20, 2002.
Ellen H. Flottman, Assistant State Public Defender, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Joel A. Block, Asst. Attorney General, Jefferson City, MO, for respondent.
Before JAMES R. DOWD, C.J., and PAUL J. SIMON and MARY K. HOFF, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 29, 2002.
Case Transferred to Supreme Court November 26, 2002.
Case Retransferred to Court of Appeals November 26, 2002.

ORDER
PER CURIAM.
Dedric Rash, defendant, appeals the judgment of the Circuit Court of St. Louis County following his conviction by a jury of attempted kidnapping, sections 564.011 and 565.110 RSMo (2000) (all further references shall be to RSMo 2000, unless otherwise noted), and robbery in the second-degree, section 569.030. In his sole point on appeal, defendant contends the trial court erred in sustaining the state's Motion In Limine and refusing to permit defendant's counsel to make an opening statement outlining for the jury the factual evidence that would be elicited from the state's witnesses.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential value. We affirm the judgment pursuant to Rule 30.25(b).